Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1 states the limitation “in a manner that the connecting rod is movable in a vertical
Claims 8 and 10 are rejected Claims 8 through 10 are rejected as being indefinite, since the claims depend from a cancelled claim, i.e. claim 2. For the purpose of substantive examination, claims 8 through 10 will be examined as if depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20160052750, hereinafter Anderson), further in view of Alway (US 20080129065, hereinafter Alway).
Regarding claim 1, Anderson discloses a lifting beam, comprising: a beam body (Fig 1. Upper horizontal section 107, lower horizontal section 108) extending in a first direction; a lifting lug adjusting member (Fig 1. Rod 111, crank arm 125); wherein the lifting lug adjusting member (Fig 1. Rod 111, crank arm 125) comprises a lifting member (Fig 1. crane hoist attachment member 117, Lower arms 142 and 144) and an adjusting 
Anderson does not disclose lifting lugs that are arranged on the lifting member and are located above the beam body.
However, Alway teaches lifting lugs (Fig 1. Eye bolts 104) and the lifting lugs (Fig 1. Eye bolts 104) are arranged on the lifting member (Fig 1. Eye bolts 104) and are located above the beam body (Fig 1. X frame 101).
Therefore:
Based on Alway’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson by applying the teachings of Alway to Anderson, i.e. placing multiple lifting lugs onto the lifting member. 
Regarding claim 3, Anderson/Alway discloses substantially all features of the device of claim 1, as set forth above.
Anderson discloses a connecting hole (Fig 1. opening 115) running through the connecting member (Fig 1. moveable support member 113) in the first direction, the connecting hole (Fig 1. opening 115) is an oblong hole extending in the vertical direction, a connecting nut (Paragraph [0031]) which is movable in an extending direction of the connecting hole (Fig 1. opening 115) is arranged in the connecting hole (Fig 1. opening 115), and the connecting rod (Fig 1. rod 111) is connected to the connecting nut (Paragraph [0031]).
Regarding claim 11, Anderson/Alway discloses substantially all features of the device of claim 1, as set forth above.
Anderson discloses a lifting member (Fig 1. crane hoist attachment member 117, Lower arms 142 and 144) comprising side plates (Fig 1. Lower arms 142, 144) and a through hole (Fig 1. Elongate opening 103) enclosed by the side plates (Fig 1. Lower arms 142, 144), and the lifting member (Fig 1. crane hoist attachment member 117, Lower arms 142 and 144) is fitted on an outer side of the beam body (Fig 1. Upper horizontal section 107, lower horizontal section 108) via the through hole (Fig 1. Elongate opening 103).
Regarding Claim 14, Anderson teaches a lifting device comprising beam of claim 1.
Allowable Subject Matter
Claims 4-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art of Anderson does not teach sliding rail or the connecting member.
Regarding claim 5, the closest prior art of Anderson does not teach a first and second pretensioning piece.
Regarding claim 8, the closest prior art of Anderson does not teach a groove which the connecting member fits onto.
Regarding claim 9, the closest prior art of Anderson does not teach that the connecting rod is moveable in the first direction.
Regarding claim 10, the closest prior art of Anderson does not teach that the connecting rod is a telescopic rod which is moveable in the first direction.
Regarding claim 12, the closest prior art of Anderson does not teach a stopping portion and connecting portion in a guiding hole.
Regarding claim 13, the closest prior art of Anderson does not teach a guiding rail or guiding portion.
Claims 6 and 7 are allowable based upon dependency on an allowed claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170159778, teaches a ball screw device

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655